CATES, Judge
(dissenting)'.
I say the substance of Code 1940, T. 7, § 801, has here been complied with.
The Circuit Clerk’s certificate reads in part:
“I hereby certify that on the 14 day of December, 1956, the original of this record was delivered to the attorney of record for the said defendant [Duncan], and a copy to the attorneys of record for the City of Scottsboro, * * * all of which I hereby certify to the Court of Appeals of the State of Alabama.” (Italics supplied.)
*511' The certified record contains a judgment entry showing, inter alia:
“The defendant gives notice of appeal to the Court of Appeals * * *
There is also an approved appeal bond.
These three references, I think, conjoin to show the city has been cited to and adequately placed on notice of Duncan’s appeal.
To require more of a formulary mechanism would put form too much above substance. I do not read Mr. Justice LAWSON as coming to an opposite conclusion: otherwise, it would seem to me the Supreme Court would have given us an outright reversal.